DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 13) in the reply filed on 11/16/2020 is acknowledged. It should be noted that claims 6-10 (Species II), 12 (Species III or V), 24-25 (Species II), and 28-30 (Species II) are drawn to a non-elected species and are hereby withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 13-15, 21-22, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato US 2007/0110595 B1.
Sato discloses, regarding claim 1, a pump apparatus, comprising: a three-dimensional frame (see Fig. 1); a pump housing 31 having a discharge outlet 18 and one or more inlet openings 16a, wherein the pump housing 31 is mounted within the frame; a drive shaft 11 mounted within the frame that extends through the pump housing 31; an impeller 21 mounted on the driveshaft 11 within the pump housing 31; a first motor 12 connected to a first end of the drive shaft 11; and a second motor 13 connected a second end of the drive shaft 11; Re claim 11, further comprising: two inlet openings 16a that are opposing inlet openings on opposite sides of the pump housing 31 (clearly shown in Fig. 3); Re claim 13, wherein the three-dimensional frame includes Re claim 14, wherein each of the two motors 12, 13 is connected to an exterior surface of a respective end plate (see how 12 and 13 are connected to 16 via an inner end plate in Fig. 1); Re claim 15, further comprising one or more stagnation prevention devices 22a, 22b (substantially broad) that improve fluid flow of pumped liquid and reduce a tendency for fluid stagnation.
Sato discloses, regarding claim 21, a pump apparatus, comprising: a drive shaft 11; an impeller 21 mounted on the drive shaft 11; a first motor 12 connected to a first end of the drive shaft 11; and a second motor 13 connected a second end of the drive shaft 11; Re claim 22, wherein the first and second motors 12, 13 are configured to cooperatively rotate the drive shaft 11.
Sato discloses, regarding claim 26, a method of operating a pump apparatus, the method comprising: imparting rotational motion to an impeller 21 using both a first 12 and a second motor 13 of the pump apparatus, wherein the first motor 12 is connected to a first end of a drive shaft 11 on which the impeller 21 is mounted, and wherein the second motor 13 is connected to a second end of the drive shaft 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-4, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton 8,152,443 in view of Sato US 2007/0110595 B1.
Pemberton discloses, regarding claims 1-3, a submersible pump apparatus, comprising: a three-dimensional frame 11; a pump housing 13 having a discharge outlet (see 18) and one or more inlet openings 31, wherein the pump housing 13 is mounted within the frame 11; a drive shaft 15 mounted within the frame 11 that extends through the pump housing 13; an impeller 22 mounted on the driveshaft 15 within the pump housing 13; a first motor 17 connected to a first end of the drive shaft 15, wherein the first motor is a hydraulic motor 17. However, Pemberton does not teach a second hydraulic motor connected to the second end of the drive shaft, wherein the first and second motors are configured to cooperatively rotate the drive shaft.
Sato teaches a pump apparatus, comprising: a three-dimensional frame (see Fig. 1); a pump housing 31 having a discharge outlet 18 and one or more inlet openings 16a, wherein the pump housing 31 is mounted within the frame; a drive shaft 11 mounted within the frame that extends through the pump housing 31; an impeller 21 mounted on the driveshaft 11 within the pump housing 31; a first motor 12 connected to a first end of the drive shaft 11; further regarding claims 1-3, and a second motor 13 connected a second end of the drive shaft 11; wherein the first and second motors 12, 13 are configured to cooperatively rotate the drive shaft 11.
Therefore, it would have been obvious of one of ordinary skill in the art at the time of invention to have modified the pump apparatus of Pemberton by implementing a second hydraulic motor on the second end of the drive shaft to cooperatively drive the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) (see MPEP 2144.04 VI. B – Duplication of Parts). 
Re claim 4, Pemberton, as modified, further teaches a fluidic input connection that is configured to supply hydraulic fluid to the first and second motors to thereby drive the first and second motors (see 17a); and a fluidic output connection that is configured to remove hydraulic fluid from the first and second motors (see 17b). This modification also amounts to a duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) (see MPEP 2144.04 VI. B – Duplication of Parts). 
Re claim 13, Pemberton further discloses that the three-dimensional frame includes two end plates 20a, 20b and a plurality of crossbars (clearly shown in the Figures), wherein each crossbar has two ends, and wherein each end is attached to a respective end plate 20a, 20b (clearly shown in the Figures).
Re claim 14, Pemberton, as modified, further teaches that each of the two motors is connected to an exterior surface of a respective end plate 20a, 20b (this would clearly be the case, see position of motor 17 in Figs. 6-7).
Re claim 15, Pemberton further discloses one or more stagnation prevention devices 30a, 30b that improve fluid flow of pumped liquid and reduce a tendency for fluid stagnation.
Re claim 20, Pemberton further discloses a lifting device 18 that is configured to mechanically couple to a lifting mechanism (substantially broad, element 18 is certainly capable of this) and to transmit a lifting force from the lifting mechanism to the submersible pump apparatus to thereby lift the submersible pump apparatus.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato US 2007/0110595 B1 in view of Chancey US 2003/0059293 A1.
Sato discloses the invention as discussed above. However, Sato does not teach the impeller including two halves that are fastened together such that the two halves are compressed against the driveshaft.
Chancey teaches a centrifugal pump comprising: an impeller 35A/35B; regarding claim 16, the impeller including two halves 35A, 35B that are fastened together such that the two halves are compressed against a driveshaft 14; regarding claim 17, wherein the impeller 35A/35B further includes a keyway (see concave opening within 35A) that is configured to mechanically engage with a key 30A on the drive shaft 14; regarding claim 18, wherein the drive shaft 14 includes: a key 30A configured to engage with a keyway (see concave opening within 35A) of the impeller 345A/35B when the impeller is installed on the drive shaft 14; and milled shoulders 34 that confine the impeller 35A/35B when the impeller is installed on the drive shaft 14.
Therefore, it would have been obvious of one of ordinary skill in the art at the time of invention to have modified the pump apparatus of Sato by implementing an impeller split into two halves, as well as a key/keyway assembly and milled shoulders, as taught by Chancey, in order to allow the impeller to be easily and securely installed on the driveshaft.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pemberton 8,152,443 in view of Sato US 2007/0110595 B1, and in further view of Chancey US 2003/0059293 A1.
Pemberton in view of Sato discloses the invention as discussed above. However, Pemberton in view of Sato does not teach the impeller including two halves that are fastened together such that the two halves are compressed against the driveshaft.
Chancey teaches a centrifugal pump comprising: an impeller 35A/35B; regarding claim 16, the impeller including two halves 35A, 35B that are fastened together such that the two halves are compressed against a driveshaft 14; regarding claim 17, wherein the impeller 35A/35B further includes a keyway (see concave opening within 35A) that is configured to mechanically engage with a key 30A on the drive shaft 14; regarding claim 18, wherein the drive shaft 14 includes: a key 30A configured to engage with a keyway (see concave opening within 35A) of the impeller 345A/35B when the impeller is installed on the drive shaft 14; and milled shoulders 34 that confine the impeller 35A/35B when the impeller is installed on the drive shaft 14.
Therefore, it would have been obvious of one of ordinary skill in the art at the time of invention to have modified the pump apparatus of Pemberton in view of Sato by implementing an impeller split into two halves, as well as a key/keyway assembly and milled shoulders, .
Allowable Subject Matter
Claims 5, 19, 23, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746